Citation Nr: 9913704	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  95-32 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1974.  This appeal arises from a November 1994 rating 
decision of the Department of Veterans Affairs (VA), Jackson, 
Mississippi, regional office (RO).  That rating decision, in 
part, denied the veteran's claims for an evaluation in excess 
of 50 percent for anxiety reaction.

In January 1997, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a rating action of July 1998 continued the prior denial.  


REMAND

The veteran contends that his service connected anxiety 
reaction is more than 50 percent disabling.  The Board's 
previous remand requested that the RO have the veteran 
examined by a VA psychiatrist who had an opportunity to 
review the remand and the claims folder prior to the 
examination.  The examiner was to reconcile the various 
diagnoses of the veteran's psychiatric disorder and specify 
which symptoms are associated with each of the disorder(s).  
A VA psychiatric examination was conducted in February 1997.  
The examiner did not have access to the claims folder, and 
did not reconcile the diagnoses.  An addendum to the 
examiner's opinion, dated in June 1997, after the examiner 
had reviewed the file, again failed to adequately address the 
varying diagnoses.  

The diagnoses on VA examination in January 1996 included 
major depressive disorder, recurrent, severe, and post-
traumatic stress disorder.  VA examination in June 1994 
diagnosed post-traumatic stress disorder, dysthymia, and 
personality disorder not otherwise specified.  The VA 
examination in February 1997 diagnosed post-traumatic stress 
disorder. 

The veteran's representative has requested that the case 
again be remanded and that another VA examination be 
conducted in accordance with the Board's requests in the 
previous remand.  The Board agrees with the veteran's 
representative that another remand is necessary.  The Board 
is responsible for entering the final decision on behalf of 
the Secretary in claims for entitlement to veterans' 
benefits, see 38 U.S.C.A. § 7104(a), and as such, remand 
instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated and remanded a Board's decision because it failed to 
ensure that the regional office achieved full compliance with 
specific instructions contained in a Board remand).

The veteran testified at his hearing in February 1998 that he 
has been seen regularly in the VA outpatient clinic for 
psychiatric treatment.  The complete records of such 
treatment since January 1994 are not of record and should be 
obtained.

VA has a duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  In view of the 
foregoing, the case is again REMANDED to the RO for the 
following:

1.  The RO should obtain complete copies 
of all VA outpatient treatment records of 
the veteran from January 1994 to the 
present.  The complete records should be 
associated with the claims folder.

2.  Following the above, the veteran 
should be examined, if possible by a VA 
psychiatrist who has not previously 
examined him, to determine the nature and 
extent of the veteran's psychiatric 
disorder, variously described.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are different 
psychiatric disorders than anxiety 
reaction, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  The psychiatrist should 
describe how the symptoms of anxiety 
reaction affect the veteran's social and 
occupational capacity.  If the veteran is 
suffering from a psychiatric disorder 
other than anxiety reaction and it is not 
found to be part or caused by the 
service-connected psychiatric disability, 
the examiner must indicate whether or not 
it can be disassociated from the service 
connected psychiatric disorder.

	The report of examination should 
include a complete rationale for all 
opinions expressed.  All special studies 
or tests including psychological testing 
and evaluation are to be accomplished if 
deemed necessary or desirable by the 
examiner.  The examiner should assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF).  
The examiner must include a definition of 
the numerical code assigned.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The diagnosis should be in accordance 
with the fourth edition of American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-
IV). 

3.  Following completion of the above, 
the RO must review the claims folder and 
ensure that the foregoing development has 
been conducted and completed in full.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Following the above, the RO should readjudicate the claim.  If 
the outcome is not favorable to the veteran, he and his 
representative should be provided with an appropriate 
supplemental statement of the case and given a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



